Citation Nr: 0801342	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected knee disability.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1986 to April 
1988, he also performed additional verified service totalling 
four years, five months and seven days..  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and November 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated October 2006.  

The Board further notes that the veteran waived agency of 
original jurisdiction review of evidence submitted after the 
August 2007 Supplemental Statement of the Case.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's lumbar spine disorder was incurred in and/or 
related to active duty.


CONCLUSION OF LAW

A lumbar spine disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in March 2002 and November 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Analysis

The veteran contends that his back disorder was incurred or 
aggravated during his active military service, or was caused 
or aggravated by a service-connected disorder.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 3.310 (2007).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to, or the 
result of, a service-connected disability.  See Lantham v. 
Brown, 7 Vet. App. 359, 365 (1995).

Service medical records indicate that upon entrance 
examination dated September 1981, there were no findings of 
any abnormalities of the lower back.  During his active duty 
service the veteran was frequently treated for low back 
pain.  The first instance of low back pain occurred in August 
1983.  The veteran was also treated multiple times in 1987 
and 1988 for low back pain.  

The veteran was afforded a VA examination in January 2007.  
Following a physical examination the examiner offered a 
diagnosis of low back strain as well as noted that x-rays 
performed in January 2006 were normal, and a CT scan dated 
July 2005 did not show any acute abnormality.  The examiner 
stated that the veteran's thoracic scoliosis was more likely 
than not to be a congenital/developmental defect, as research 
showed scoliosis does not generally have adult onset.  
Moreover, based on his review of the claims file, the 
examiner opined that the veteran's low back strain was at 
least as likely as not related to his active service.

The veteran submitted private medical opinions from Dr. 
W.R.K., and Dr. K.F.M., in conjunction with his claims.  In 
an October 2007 letter, Dr. K.F.M., state that he had treated 
the veteran for complaints of pain and instability in the 
neck, knees, and lower back since 1995.  The doctor stated 
that the veteran consistently presented with chronic lumbar 
pain with restricted ranges of motion and pain radiating into 
his legs.  After a review of the veteran's military records, 
the doctor opined that it was more likely than not that the 
veteran's low musculo-skeletal condition was related to, and 
was the result of the injuries he sustained during his 
military service.

Similarly, Dr. W.R.K., in an October 2007 letter stated that 
he had treated the veteran for neck, knee, and back pain 
since May 1999.  After review of the veteran's service 
medical records, the doctor opined that the veteran had a 
severe chronic back injury that is more likely than not the 
result of his service-related knee and neck damage, and thus 
should be considered a direct result of his active service.  
 
The Board notes that the veteran is service connected for 
bilateral knee disorders, and for cervical degenerative joint 
disease.
 
The veteran is service connected for bilateral knee disorders 
and for cervical degenetative joint disease.

The Board finds that the evidence of record supports a 
conclusion that it is at least as likely as not that the 
veteran's low back disorder is related to his active 
service.  Therefore, service connection for a lumbar spine 
disorder is warranted.


ORDER

Service connection for a low back disorder is granted.


REMAND

As noted in the previous October 2006 Board remand, the RO 
denied the veteran's claim for TDIU in a November 2004 rating 
decision.  The veteran was informed of that decision, and in 
March 2005, his representative filed a notice of 
disagreement.  The appeal was remanded in October 2006 with 
an instruction to the RO to send the veteran a statement of 
the case addressing this issue.  This has not yet been done.  
Therefore, another remand is required.  Stegall v. West, 11 
Vet. App. 271 (1998).

 Accordingly, the case is REMANDED for the following action:

The RO shall issue a statement of the 
case addressing the issue of entitlement 
to a total disability evaluation based on 
individual unemployability.  If, and only 
if, the veteran submits a timely 
substantive appeal addressing this issue 
should it be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
DEREK R BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


